United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2540
                                    ___________

Lawyer Ward,                          *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Western Missouri.
Heritage Media Corporation, an Iowa   *
Corporation, doing business as        *      [UNPUBLISHED]
KXTR FM,                              *
                                      *
             Appellee.                *
                                 ___________

                           Submitted: April 6, 2000
                               Filed: April 14, 2000
                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Lawyer Ward, a fifty-seven year old African-American male, appeals following
the district court’s1 grant of summary judgment in favor of defendant Heritage Media
Corporation (Heritage) in his employment discrimination action. After de novo review
of the record, see Winkle v. Southwestern Bell Tel. Co., 195 F.3d 418, 420 (8th Cir.
1999) (summary judgment standard of review), we conclude the district court did not
err in granting summary judgment to Heritage. We agree with the district court that
Ward failed to create a triable issue on whether Heritage’s proffered non-discriminatory

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
reasons for his discharge were a pretext for age discrimination. Moreover, even
assuming his related Title VII and MHRA race-discrimination claims are not barred by
a settlement agreement he signed,2 these claims suffer from the same deficiency--lack
of a jury issue as to pretext--and thus were properly dismissed as well. See Kneibert
v. Thomson Newspapers, Mich. Inc., 129 F.3d 444, 452 (8th Cir. 1997) (plaintiff can
avoid summary judgment only if evidence creates fact issue as to whether proffered
reason was pretextual and creates reasonable inference that age was determinative
factor in employer’s decision to discharge employee); Thomas v. Runyon, 108 F.3d
957, 959 (8th Cir. 1997) (race discrimination); Hennessey v. Good Earth Tools, Inc.,
126 F.3d 1107, 1108 n.2 (8th Cir. 1997) (MHRA). Finally, although Ward argues that
the district court’s order misstates his age as forty-seven when he is actually fifty-
seven, Ward has not shown that the reference to his age was anything other than a
clerical error, or that the error materially affected the court’s analysis and conclusions.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The district court considered the merits of the age discrimination claim, because
the release did not comply with the Older Workers Benefit Protection Act. See 29
U.S.C. § 626(f).
                                            -2-